Citation Nr: 1620026	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-18 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of fracture of left mandible ramus, prior to February 26, 2015, and a rating in excess of 20 percent since February 26, 2015.

2.  Entitlement to a compensable rating for residuals of fracture of right femur.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1977 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued noncompensable ratings for fracture of the left mandible ramus and fracture of the right femur, and denied entitlement to a TDIU.

The Veteran was scheduled for a Travel Board hearing in July 2014.  He failed to appear for that hearing with no reason provided.  The case will therefore proceed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2015).

In October 2014, the Board remanded the appeal for evidentiary development.

In April 2015, the RO recharacterized the Veteran's left jaw disability based on VA examination findings and assigned a 20 percent rating, effective February 26, 2015 (the date of the examination).  As this action does not constitute a full grant of the benefits sought, the claim for an increased rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In its October 2014 remand, the Board referred the issue of entitlement to an increased rating for fracture of odontoid process of C1 with fusion of C1, C2 and C3 with neck scar and donor site of the left hip to the AOJ for adjudication in the first instance.  A review of the record indicates that these issues have not yet been adjudicated.  After further review of the record, the Board finds that the record raises the issue of entitlement to service connection for mental nerve injury.  See VA examination report dated September 2009 (diagnosing anesthesia of the bilateral mental nerve root distribution); VA examination report addendum dated December 2009 (attributing lip numbness to the service-connected mandible fracture).  Thus, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's residuals of fracture of left mandible ramus has been manifested by pain and inter-incisal range no less than 30 millimeters.

2.  The Veteran's fracture of right femur has been manifested by pain and residual hip flexor strain which more nearly approximates impairment of the femur with slight hip disability.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 20 percent rating, but no higher, for residuals of fracture of left mandible ramus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.150, Diagnostic Codes 9904, 9905 (2015).

2.  The criteria for a 10 percent rating, but no higher, for residuals of fracture of right femur have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71(a), Diagnostic Code 5255 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, such a VCAA-compliant notice letter was sent to the Veteran in February 2009, and the RO has informed the Veteran of all relevant readjudications.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims herein decided.  Specifically, the Veteran's service treatment records have been obtained, and there is no indication that he has received treatment for the claimed conditions at VA medical facilities.  In compliance with the Board's October 2014 remand directives, VA mailed the Veteran a letter in November 2014 requesting that he provide authorization to obtain any non-VA medical records pertinent to his claims.  To date, VA has not received a response.  The Veteran has not indicated that there are any outstanding records that are pertinent to the claims herein decided.

In addition, the Veteran was afforded VA examinations in connection with his claims in September 2009, October 2009 and February 2015.  Upon review, the reports from these examinations indicate that the examiners reviewed the claims file, performed the appropriate testing, recorded the results, and elicited a medical history with respect to the Veteran's left jaw and right femur symptoms and the functional limitations resulting therefrom.  The Board finds that these examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The lay and medical evidence does not reflect a material increase of disability since the February 2015 VA examination.  As such, additional examination is not warranted.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Principles of Disability Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Jaw Disability

The Veteran contends that he is entitled to a compensable rating prior to February 26, 2015 (the date of his most recent VA examination), and to a rating in excess of 20 percent thereafter, for symptoms associated with his service-connected left jaw disability.

The Veteran has been assigned a staged rating for his jaw symptoms under different Diagnostic Codes.  Prior to February 26, 2015, his disability was characterized as fracture of left mandible ramus, and rated under Diagnostic Code 9999-9904.  See 38 C.F.R. § 4.150.  (Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.)  Thereafter, his symptoms have been rated under Diagnostic Code 9905, based on limited motion of temporomandibular articulation.  Id.

Diagnostic Code 9904, which pertains to malunion of the mandible, provides a noncompensable rating for slight displacement, a 10 percent rating for moderate displacement, and a 20 percent rating for severe displacement.  Id.

Diagnostic Code 9905, which pertains to limitation of motion of temporomandibular articulation, provides a 10 percent rating when the range of lateral excursion is limited from 0 to 4 millimeters or the inter-incisal range is limited to 31 to 40 millimeters.  A 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 millimeters.  A 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 millimeters, and a maximum 40 percent rating is assigned when the range is limited to 0 to 10 millimeters.  A Note to Diagnostic Code 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905.

The RO originally granted service connection for fracture of left mandible ramus in April 1979, and assigned a noncompensable rating.  The Veteran filed the instant claim for an increased rating in January 2009.

On VA examination in September 2009, the Veteran reported that he was involved in a motor vehicle accident in service that resulted in maxillary and mandibular fractures.  He reported that his lower lip had been numb ever since the accident.  On physical examination, several missing teeth were noted but the examiner indicated that they were replaceable by prosthesis.  No loss of teeth due to loss of substance of body of maxilla or mandible was noted.  Range of inter-incisal motion was 50 millimeters, and lateral excursion was 8 millimeters.  No impairment was noted due to loss of motion and/or masticatory function loss.  X-rays revealed no evidence of arthritis.  In a December 2009 addendum, the examiner noted that repetitive motion testing revealed no additional loss of function due to pain, fatigue, weakness or lack of endurance.  

In his July 2011 substantive appeal, the Veteran stated that the RO had not considered "the degree of pain and disability" concerning his "jaw complications."

On VA examination in February 2015, the Veteran stated that, following treatment and healing for his in-service jaw fracture, he had had no problems, apart from numbness, until six or seven years ago.  The examiner noted that there was pain on the left mylohyoid muscle and left masseter, more severe in the early morning and brought on by yawning and chewing heavily.  The Veteran reported that he was not able to chew for long periods due to pain, and that during these periods he was limited to a mostly soft diet.  He also reported occasional submandibular muscle spasms.  On physical examination, no anatomical loss of the mandible, maxilla, or teeth was noted, and there was no evidence of osteomyelitis, osteoradionecrosis, or bisphosphonate-related osteonecrosis.  X-rays revealed a wire present on the left mandible.  No mandibular displacement was noted.  In terms of functional impact, the examiner noted that the Veteran had a limited opening of 30 millimeters, not attributable to temporomandibular joint dysfunction but rather to musculature pain surrounding the left mandible.

After careful review, the Board finds that the criteria for a uniform 20 percent rating for the entire appeal period is warranted, but that the preponderance of the evidence is against a rating greater than 20 percent for any time during the appeal period.

Prior to February 26, 2015, the relevant evidence of record primarily consisted of the results from the September 2009 VA examination with addendum which showed no evidence of moderate displacement of the mandible, nor of inter-incisal range limited to 40 millimeters or less or range of lateral excursion of 4 millimeters or less, and no additional loss of range of motion due to pain, fatigue, weakness or lack of endurance.

However, the Veteran did demonstrate limited opening to 30 millimeters during his February 2015 examination which has supported the increased rating to 20 percent effective to the date of VA examination.  Notably, this limitation of motion was attributable to the "pain [the Veteran] feels in musculature surrounding the left mandible."  The Veteran also provided a history that this pain was not constant but, rather, more severe in the morning brought on by yawning and chewing heavily.  

In evaluating this particular claim, the Board finds that it is essential to evaluate the Veteran's mandible disability in light of the documented clinical history.  See 38 C.F.R. § 4.1.  As instructed in 38 C.F.R. § 4.2, different examiners will not describe the same disability in the same language.  It is recognized that features of disability which remain unchanged may be overlooked and not accurately appreciated or described - which requires the rater to interpret reports in light of the whole recorded history and reconciling the various reports into a consistent disability picture.

In the opinion of the Board, the findings from the February 2015 VA examination represent the extent of functional impairment of the Veteran's mandible fracture residuals on use.  This is consistent with the fact that the Veteran's motion is limited when affected by pain, and the Veteran's description of variable pain exacerbated when yawning, chewing heavily and early in the morning.  See 38 C.F.R. §§ 4.40 and 4.45.  To the extent any doubt exists whether such symptomatology existed prior to the February 2015 VA examination, the Board resolves such doubt in the Veteran's favor.  Thus, the Board awards a 20 percent rating for the entire appeal period.

However, the Board finds that the criteria for a rating greater than 20 percent have not been met for any time during the appeal period.  Here, there is no lay or medical evidence of inter-incisal range limited to 20 millimeters or less, as would be required for a higher, 30 percent rating under Diagnostic Code 9905.  The most recent examination measured inter-incisal range of motion to 30 mm. when considering muscle limitation due to pain.  The prior VA examination in 2009 showed no motion loss, even upon repetitive testing.  As discussed above, the Board has applied the provisions of 38 C.F.R. §§ 4.40 and 4.45 in his favor by finding that the limitation of inter-incisal motion to 30 mm. represents the extent of his motion loss due to use and pain.  By review of the lay and medical evidence, the Board does not find a basis for a higher rating still even when considering functional impairment on use.

The Board has considered alternative rating criteria as the basis for a possible increased rating.  However, the Board finds that there is no lay or medical evidence that the Veteran's left jaw symptoms have been manifested by chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, nonunion of the mandible, loss of any part of the maxilla, mandible, ramus, condyloid process, hard palate, or teeth, or malunion or nonunion of the maxilla, at any time over the course of the appeal.  Thus, Diagnostic Codes 9900-9903 and 9906-9916, contemplating the above-listed disorders, are not applicable.  Id.

Fracture of Right Femur

The Veteran contends that he is entitled to a compensable rating for his service-connected fracture of right femur.  His symptoms are rated under Diagnostic Code 5255.  See 38 C.F.R. § 4.71(a).

Under Diagnostic Code 5255, malunion of the femur with slight knee or hip disability warrants a 10 percent disability rating.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent disability rating.  Malunion of the femur with marked knee or hip disability warrants a 30 percent disability rating.  Fracture of surgical neck of the femur, with false joint, or fracture of shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace, warrants a 60 percent disability rating.  A maximum schedular 80 percent disability rating is warranted for fracture of shaft or anatomical neck of the femur, with nonunion, with loose motion (spiral or oblique fracture).  Id.

The RO originally granted service connection for fracture of right femur in April 1979, and assigned a noncompensable rating.  The Veteran filed the instant claim for an increased rating in January 2009.

On VA examination in October 2009, the Veteran reported a history of proximal right femur fracture in service, which was treated with open reduction internal fixation.  A year later the hardware was removed, and he reported good healing of the femur.  In terms of current symptoms, he complained of occasional dull pain in his right thigh.  However, he noted that his symptoms did not limit his activities and did not affect his work.  He denied increased limitation with repetitive use.  He denied flare-ups of pain in the right femur.  On physical examination, there was a well-healed, nontender lateral thigh scar measuring 17 centimeters.  Palpation of the femur did not elicit any pain, and there was no palpable bony defect.  Imaging tests revealed no degenerative changes in the right hip, although there was indeterminant bone lesion in the proximal right femur, possibly the result of old trauma.  The impression was healed, essentially asymptomatic fracture of the right femur.

On VA examination in February 2015, the Veteran reported chronic right lateral thigh pain, characterized as a deep aching pain that lasts for a few minutes.  He stated that his femur ached upon internal or external rotation for prolonged periods, or when sitting in a car.  At these times, he had to frequently move his leg.  He also reported that on the job if he had to push something heavy using his legs he felt pain in the right lateral distal thigh.  He denied flare-ups of right thigh pain.

On physical examination, there was no evidence of painful weight bearing or localized tenderness or pain on palpation of the joint or associated soft tissue.  Range of motion of the right hip was normal.  No additional loss of function was observed after three repetitions; however, the examiner explained that he could not conclude without resorting to speculation whether the Veteran demonstrated additional functional limitations due to pain, weakness, fatigability or incoordination.  Right hip muscle strength was normal.  There was no evidence of ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  X-rays revealed no evidence of arthritis.  The diagnosis was fracture of the right femur, healed, with residual hip flexor strain.

After careful review, the Board finds that the evidence supports a 10 percent rating, but no higher, for symptoms relating to the Veteran's right femur disability.

In light of the VA examination reports and lay statements discussed above, there is no evidence of malunion of the right femur.  However, x-ray did demonstrate an indeterminate bone lesion in the proximal right femur.  The Veteran primarily reports right thigh pain with certain activities, such as internal or external rotation for prolonged periods, when sitting in a car, or pushing heavy items.  The VA examiner in February 2015 diagnosed the Veteran with residual hip flexor strain.  As such, and in light of VA's policy of providing a minimum compensable rating for painful motion under 38 C.F.R. § 4.59, the Board finds that these findings more nearly approximate impairment of the femur with slight hip disability.  As such, a 10 percent rating is assigned for the entire appeal period.

However, the Board finds that the preponderance of the evidence is against a rating greater than 10 percent for any time during the appeal period.  Notably, both VA examination findings demonstrate full range of motion of the right hip and femur with no functional impairment, even taking into consideration the DeLuca factors of pain, fatigue, weakness and lack of endurance.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Although the Veteran has reported right thigh pain and pain upon prolonged use - which has been addressed in the assigned 10 percent rating, he has not specified the extent to which these symptoms restrict the motion of his right hip or thigh, and there is no evidence in the examination reports of functional limitation to a degree that would justify a compensable rating under any specific diagnostic code.  The Veteran himself describes his pain as being exacerbated by certain events, but he also described the symptoms as being episodic and not constant.  There is no lay or medical evidence of knee disability.  Overall, the Board finds that the totality of the lay and medical evidence does not meet, or more nearly approximate, "moderate" hip or knee disability.  To the extent the Veteran's lay statements assert functional impairment warranting a higher rating, the Board finds that these statements are outweighed by the detailed conclusions of trained experts demonstrating full range of motion of the right thigh based on clinical testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board has also considered whether an increased rating is warranted under an alternate Diagnostic Code.  Specifically, Diagnostic Code 5250 rates disability of the hip on the basis of ankylosis; Diagnostic Codes 5251 and 5252 provides disability ratings based upon limitation of extension and flexion of the thigh, respectively; and Diagnostic Code 5253 provides ratings based on limitation of abduction and rotation.  In addition, Diagnostic Code 5254 provides an 80 percent rating for flail joint of the hip.  38 C.F.R. § 4.71(a).  However, none of the lay or medical evidence discussed above indicates that the Veteran has ever had ankylosis of the right hip or measurable limitation of flexion, extension, abduction, or rotation.  Rather, the February 2015 VA examination report indicates that the Veteran has full range of motion of the right hip and thigh.  There is likewise no evidence to suggest the Veteran has ever had a right hip flail joint.  Thus, a higher rating based on alternate criteria is not warranted.

In short, the evidence supports a 10 percent rating for residuals of right femur fracture, but the preponderance of the evidence is against a higher rating still.

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the evidence of record is against a finding that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for those disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided under 38 C.F.R. § 3.321(b)(1) as "governing norms"( including marked interference with employment and frequent periods of hospitalization).

The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  When considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluation for the service-connected disabilities on appeal.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's service-connected left jaw disability is productive of pain with resulting inter-incisal range restricted to 30 millimeters, and his fracture of right femur is productive of pain with normal range of motion.  The ratings assigned for these disabilities fully contemplate this symptomatology.  Notably, the Veteran has multiple and closely related injuries in the upper body area which are not on appeal, but have been referred to the AOJ for appropriate adjudication.  The record does not disclose any compounding negative effects which each service-connected disability has on the other disabilities.  As such, it cannot be said that the available schedular evaluations for the disabilities on appeal are inadequate.

The Board observes also that, even if the available schedular evaluations for the disabilities at issue are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  There is no indication that the Veteran has required frequent periods of hospitalization, and although his disabilities do affect his employability, there is nothing in the record to indicate that these disabilities cause impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Indeed, the most recent VA examination report indicates that he is currently employed as a steam/pipe fitter.  The Board notes that, to the extent the Veteran contends his service-connected disabilities render him unemployable, the issue of entitlement to a TDIU is addressed in the Remand section of this decision.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.
ORDER

Entitlement to a 20 percent, but no higher, for residuals of fracture of the left mandible ramus is granted for the entire appeal period.
 
A 10 percent rating for residuals of fracture of right femur is granted.


REMAND

The Veteran contends that his service-connected disabilities render him unemployable.  Specifically, his representative has argued that his service-connected disabilities impact his ability to stand, sit, and move from sitting to standing, which in light of his work history as a steam/pipe fitter renders him unemployable.  The Veteran's most recent examination reports reflect that he is currently employed.  However, examinations conducted in 2009 indicate that he was unemployed at that time, and in any event the crucial inquiry is not actual employment but whether the claimant is incapable of "performing the physical and mental acts required" to be employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Upon review, the Board finds that VA has not satisfied its duty to assist with respect to the claim for a TDIU.  Specifically, it appears that the Veteran has not been provided with an application for TDIU (VA Form 21-8940), and no attempt has been made to elicit information regarding his employment history, to include past and/or present employment.  Given the dearth of information concerning the Veteran's education and employment history, the Board finds that the record is insufficient to decide the claim on the merits.  A remand is therefore required in order to complete the appropriate development.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice and assistance obligations are satisfied concerning the application for a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.  Ask the Veteran to provide all income and employment information from January 2008 to the present.  In addition, ask the Veteran to provide VA with contact information for his past/present employers so that relevant information can be obtained from them.

2.  Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


